Name: 2013/790/EU: Council Decision of 13Ã December 2013 on the acceptance on behalf of the European Union of the Amendment to Articles 25 and 26 of the Convention on the Protection and Use of Transboundary Watercourses and International Lakes
 Type: Decision
 Subject Matter: international affairs;  environmental policy;  deterioration of the environment;  European construction;  natural environment
 Date Published: 2013-12-21

 21.12.2013 EN Official Journal of the European Union L 349/98 COUNCIL DECISION of 13 December 2013 on the acceptance on behalf of the European Union of the Amendment to Articles 25 and 26 of the Convention on the Protection and Use of Transboundary Watercourses and International Lakes (2013/790/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(6) (a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The European Union is a Party to the Convention on the Protection and Use of Transboundary Watercourses and International Lakes (the Convention) following its approval in 1995 (1). (2) The main purpose of the Convention is to establish a framework for bilateral and multilateral cooperation to prevent and control the pollution of transboundary watercourses and to ensure the rational use of water resources in the Member countries of the United Nations Economic Commission for Europe (UNECE). (3) At their 2003 Meeting, the Parties to the Convention expressed a wish to allow States situated outside of the UNECE region to become Parties to the Convention in order to promote river basin cooperation throughout the world. (4) Other UNECE environmental conventions, for instance, the Convention on the Access to Justice in Environmental Matters and the Convention on Environmental Impact Assessment in a Transboundary Context, are open to States situated outside of the UNECE region. (5) The European Community participated in the 2003 Meeting of the Parties which adopted the Amendment allowing accession of any State that is a Member of the United Nations to accede to the Convention upon approval by the Meeting of the Parties. (6) The Amendment will enter into force upon acceptance of all States and organisations that were Parties to the Convention on 28 November 2003. (7) The Amendment should be accepted on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Amendment to Articles 25 and 26 of the Convention (the Amendment) on the Protection and Use of Transboundary Watercourses and International Lakes (the Convention) opening accession to the Convention to all United Nations Member States which has been adopted at the Third Meeting of the Parties is hereby accepted on behalf of the Union. The text of the Amendment is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to proceed, on behalf of the Union, to the deposit of the instrument of acceptance of the Amendment provided for in Article 21 (4) of the Convention, in order to express the consent of the Union to be bound by this Amendment. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 13 December 2013. For the Council The President V. MAZURONIS (1) OJ L 186, 5.8.1995, p. 42. AMENDMENT TO THE WATER CONVENTION (a) A new paragraph is inserted in article 25, after paragraph 2, of the Convention, reading 3. Any other State, not referred to in paragraph 2, that is a Member of the United Nations may accede to the Convention upon approval by the Meeting of the Parties. In its instrument of accession, such a State shall make a declaration stating that approval for its accession to the Convention had been obtained from the Meeting of the Parties and shall specify the date on which approval was received. Any such request for accession by Members of the United Nations shall not be considered for approval by the Meeting of the Parties until this paragraph has entered into force for all the States and organizations that were Parties to the Convention on 28 November 2003. and the remaining paragraphs are renumbered accordingly; (b) In article 26, paragraph 3, after referred to in article 23 the words or in paragraph 3 of article 25 are inserted.